12 F.3d 1102
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Donald L. BROWN, Appellant,v.Larry NORRIS, Acting Director, Individual and OfficialCapacity, Arkansas Department of Correction;  Willis H.Sargent, Warden, Individual and Official Capacity, CumminsUnit, Arkansas Department of Correction;  Bill Marks,Infirmary Director, Individual and Official Capacity,Arkansas Department of Correction;  Ken Rhinehart,Individual and Official Capacity, Diagnostic Unit, ArkansasDepartment of Correction;  Susie Jensen, Registered Nurse,Individual and Official Capacity, Diagnostic Unit, ArkansasDepartment of Correction; Dr. D. Dunne, Individual andOfficial Capacity, Arkansas Department of Correction, Appellees.
No. 93-2337.
United States Court of Appeals,Eighth Circuit.
Submitted:  December 13, 1993.Filed:  December 15, 1993.

Before FAGG, BOWMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Donald Brown, an Arkansas inmate, appeals from the District Court's1 judgment entered in favor of defendants in this 42 U.S.C. Sec. 1983 action.  We affirm the judgment for the reasons stated by the District Court.  See 8th Cir.  R. 47B.



1
 The Honorable John F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)